{¶ 32} I agree with the majority opinion in its disposition of appellant's first and second assignments of error. However, since I am not one of the members of this court that concludes a mandatory period of post-release control "is not a part of an offender's sentence," I respectfully disagree with its disposition of his third. See State v. Harris, Cuyahoga App. No. 81677, 2003-Ohio-1003.
 {¶ 33} In my view, a trial court cannot accomplish by negligence what cannot be accomplished intentionally. Therefore, I would sustain appellant's third assignment of error only in part, and would remand this case for a resentencing hearing, with instructions to
 {¶ 34} the trial court to fully apprise appellant of the statutory post-release requirements that apply to him.